 

Exhibit 10.1

 

EXECUTIVE SERVICES CONSULTING AGREEMENT

 

THIS EXECUTIVE SERVICES CONSULTING AGREEMENT (the “Agreement”) is entered into
this 11th day of April, 2016, by and among GAB Management Group, Inc., a Florida
corporation (the “Consultant”), Gregory Brauser (“Brauser”) and Vapor Corp., a
Delaware corporation (“Company”), each individually, a “Party,” and
collectively, the “Parties.”

 

RECITALS

 

A.           Company is in the business of designing, marketing, and
distributing electronic cigarettes and accessories, under various brands,
including Krave®, Fifty-One® (also known as Smoke 51), VaporX®, Hookah Stix®,
Alternacig®, EZ Smoker®, Green Puffer®, Americig®, Fumaré™ and Smoke Star®
brands.

 

B.           Brauser, the current President of Company and a member of the Board
of Directors, is resigning those positions effective immediately and the Parties
wish to mutually terminate that certain Employment Agreement between the Parties
dated August 1, 2105 (“Employment Agreement”), as more fully set forth below,
and enter into this Agreement to govern their relationship on a going forward
basis. A complete copy of the Employment Agreement is attached as Exhibit C to
this Agreement.

 

C.           Consultant is capable of providing the services as described in
Exhibit A to this Agreement (“Services”) and Brauser will perform primarily all
of the Services on behalf of the Consultant.

 

D.           Company desires to engage Consultant as an independent contractor
to perform the Services and Consultant desires to provide said Services.

 

IN CONSIDERATION of the foregoing recitals and the covenants and agreements
hereinafter set forth, and other good and valuable consideration, including but
not limited to the Engagement Fee (as defined in Exhibit B to this Agreement),
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:

 

1.           RECITALS. The recitals set forth above are true and correct and are
incorporated herein by reference.

 

2.           TERM.

 

2.1           Term. The term of this Agreement shall commence on the Effective
Date (as defined herein below) and shall continue for two (2) years thereafter,
unless sooner terminated as set forth herein (the “Term”).

 

2.2           Effective Date. This Agreement is effective as of April 11, 2016
(“Effective Date”).

 

3.           PROFESSIONAL SERVICES. Consultant agrees to perform the Services
for Company and will utilize Brauser. Consultant will not be required to work
any minimum number of hours per week. Brauser shall ensure that all duties to be
performed hereunder are

 

 1 



 

performed in a diligent and timely manner and in accordance with Company’s
policies and procedures as may be maintained or adopted by Company from time to
time, and in accordance with all applicable laws and ordinances.

 

4.           Compensation. Company shall pay Consultant during the Term
compensation as set forth in Exhibit B to this Agreement.

 

5.           RELATIONSHIP OF THE PARTIES.

 

5.1          Resignation. It is understood and agreed that that effective as of
the Effective Date, Brauser hereby resigns as President and Director of Company.

 

5.2          Independent Contractor. It is further understood and agreed that
Consultant, as of the Effective Date, is an independent contractor, and nothing
herein to the contrary is intended nor shall be construed to create an
employer/employee, partnership or joint venture relationship between Company and
Consultant. Consultant shall have the right to control all methods by which it
performs the Services, and Company shall have the right to control only the
product or result of the Services. In no event shall either Party be liable for
the debts or obligations of the other, except as otherwise specifically provided
in this Agreement.

 

5.3          Responsibility for Benefits. Consultant and Brauser acknowledge
that neither Consultant or Brauser, in his services on behalf of Consultant,
shall be entitled to any coverage by, or reimbursement from, Company for
out-of-pocket expenses (other than as provided on Exhibit B), workers’
compensation insurance, unemployment compensation, overtime compensation,
medical insurance, life insurance, disability income insurance, paid vacations,
paid holidays, pension or profit sharing or any other type of health, fringe or
retirement benefit.

 

5.4          Responsibility for Taxes. Consultant and Brauser shall be solely
responsible for and will pay any income, Social Security, Medicare, unemployment
or workers’ compensation assessments or taxes with respect to any compensation
paid to Consultant or Brauser hereunder. Payment of any taxes or other amounts
shall be directly made by Consultant, and Consultant will file all required
forms or documents with the Internal Revenue Service (“IRS”) and the State of
Florida.

 

5.5          Cooperation with IRS Inquiries. If the IRS or any other
governmental agency should question or challenge the independent contractor
status of Consultant or its employees or agents, the Parties hereby agree to
cooperate in good faith with each other to assist the IRS in verifying its
status as an independent contractor under this Agreement.

 

5.6          Termination of Employment Agreement. By the mutual agreement of the
Parties, the Employment Agreement is hereby terminated, subject to the
following:

 

5.6.1           Survival of Certain Clauses. The following Sections of the
Employment Agreement are hereby incorporated herein by reference and shall
remain in effect notwithstanding any termination of this Agreement, at the end
of the Term, or otherwise: 6(a) (Death or Disability), 6(e) (Return of Company
property), 8 (Non-Competition) 9 (Non-Disclosure of Confidential Information),
10 (Equitable Relief), 11 (Conflicts of Interest), 12

 

 2 



 

(Inventions, Ideas, Processes, and Designs), 13 (Indebtedness), 15
(Severability), 18 (Attorneys’ Fees), 19 (Governing Law), 22
(Investigations/Clawbacks), and 23 (Section 409A Compliance). References to
Brauser’s relationship to Company as an “employee” under those Sections are
hereby replaced with “independent contractor” and references to the Employment
Agreement are hereby replaced with this Agreement. In addition to the Sections
that shall survive termination of the Employment Agreement, Section 8 of the
Employment Agreement shall remain in effect for a period of twelve (12) months
following termination of this Agreement. Unless set forth in this Section 5.6.1,
and notwithstanding anything set forth in Section 2(b) of the Employment
Agreement, no provision of the Employment Agreement shall survive termination.

 

5.6.2           Waiver of Certain Rights. For the consideration set forth
herein, including but not limited to the Engagement Fee, Brauser knowingly,
intelligently, and voluntarily waives the rights afforded to him in the
Employment Agreement, Sections 3, 4, 5, 6(b), 6(c), 6(d), and 7, and every other
right not expressly incorporated into this Agreement in Section 5.6.1 herein
above.

 

5.7          Mutual Releases. In exchange for the mutual termination of the
Employment Agreement and the compensation contained in Exhibit B payable to
Consultant by Company, the Parties hereto acknowledge a full resolution and
satisfaction of, and hereby IRREVOCABLY AND UNCONDITIONALLY RELEASE, REMISE AND
FOREVER DISCHARGE each other and their respective affiliates, owners, members,
shareholders, managers, officers, directors, assigns, parents, subsidiaries,
employees, independent contractors, agents, heirs, trustees, estates,
beneficiaries, or other successors in interest, from any and all liabilities,
actions, causes of action, contracts, agreements, promises, claims and demands
of any kind whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed, which they, their
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, shall or may have for, upon, or by reason of any matter, cause or
thing whatsoever, from the beginning of Brauser’s involvement with Company to
the Effective Date of this Agreement, arising out of or relating to the
Employment Agreement, including, without limitation, contract claims, benefit
claims, tort claims, harassment, defamation and other personal injury claims,
fraud claims, whistleblower claims, unjust, wrongful or constructive dismissal
claims and any claims under any municipal, state or federal wage payment,
discrimination or fair employment practices law, statute or regulation, and
claims for costs, expenses and attorneys’ fees with respect thereto. The Parties
further covenant that they will not encourage, assist, join in, or facilitate
any action brought as a result of Brauser’s, involvement, relationship, or
affiliation with Company prior to the Effective Date, whether as a lawsuit in
state or federal court or as an administrative agency action. The foregoing
shall not apply to claims arising from the breach of this Agreement, including
the payment of the Company’s obligations pursuant to Exhibit B hereunder.
Notwithstanding the foregoing release, the Brauser’s right to indemnification is
not released under the Company’s Certificate of Incorporation, Bylaws, any
agreement or insurance policy for all periods prior to the this Agreement where
Brauser served as a Company officer or director. In the event the Company
purchases tail coverage with respect to its directors and officers insurance,
the Company will include Brauser as a covered person pursuant to such tail
policy.

 

 3 



  

6.           TERMINATION.

 

6.1          Termination for Cause. Either Party may terminate this Agreement
immediately upon written notice to the other Party for any of the following
reason(s):

 

6.1.1           The other Party or any of its officers, directors, or
shareholders is convicted, including a plea of no contest, of a felony; or

 

6.1.2           The other Party, by or through any of its officers, directors,
shareholders, employees, contractors, agents or otherwise, engages in grossly
negligent or willful misconduct in connection with any of the provisions of this
Agreement; or

 

6.1.3           The other Party is adjudicated as bankrupt or insolvent, files a
voluntary petition in bankruptcy or a petition or answer seeking a
reorganization, arrangement, composition, readjustment or other relief under any
provision of any insolvency law, makes an assignment for the benefit of
creditors, or files a petition for or consents to the appointment of any
trustee, receiver or liquidator, which petition is not discharged within sixty
(60) days after filing; or

 

6.1.4           The other Party materially breaches any provision of this
Agreement and such material breach is not cured to the reasonable satisfaction
of the non-breaching Party within ten (10) calendar days’ notice of such breach
(noting the specifics of the breach in sufficient detail to permit a cure of
same in a timely manner) by the non-breaching Party to the breaching Party.

 

6.2          Termination without Cause. Consultant may terminate this Agreement
at any time upon thirty (30) days prior written notice to the Company. The
Company may terminate this Agreement at any time (subject to its obligations
pursuant to Section 6.3).

 

6.3          Payments Upon Termination. In all instances where this Agreement is
terminated, the Company shall pay to Consultant all compensation accrued by
Consultant through the effective date of termination (“Termination Date”) within
five (5) days of such Termination Date. In the event of a termination of this
Agreement without Cause pursuant to Section 6.2, the Company will within five
(5) calendar days pay the Consultant all amounts due pursuant to Exhibit B for
the remainder of the Term.

 

7.           NOTICES.

 

7.1           Notice Requirements. All notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be hand-delivered, mailed by registered or certified mail (postage
prepaid), return receipt requested, or sent by an overnight delivery service
from which a receipt may be obtained, to the following addresses, or to such
other addresses as are given to the other Party to this Agreement in the manner
set forth herein:

 

 4 



 

If to Company, to:

 

Jeffrey Holman

Vapor Corp.

3001 Griffin Road

Dania Beach, FL 33312

Email: jholman@vpco.com

    With a copy to:

Martin Schrier, Esq.

Cozen O’Connor

200 S. Biscayne Blvd., Suite 4410

Miami, Florida 33131

    If to Consultant or Brauser, to:

GAB Management Group, Inc.

c/o Gregory Brauser

516 Hendricks Isle

Penthouse 11

Fort Lauderdale, FL 33301

Email: gregbrauser@gmail.com

 

7.2           Delivery. Each such notice shall be deemed delivered (i) on the
date received at the address designated above, if by personal delivery, and (ii)
one business day after deposited with an overnight delivery service to the
Consultant c/o Gregory Brauser at 516 Hendricks Isle, Penthouse 11, Fort
Lauderdale, Florida 33301. A party desiring to change its address for notice
must give the other party notice of the change in accordance with the notice
requirements of this Agreement.

 

8.          COMPLIANCE WITH LAWS. Company and Consultant shall comply with all
applicable federal, Florida, county and municipal laws, rules, ordinances and
regulations in the performance of their respective obligations under this
Agreement.

 

9.          INDEMNIFICATION. Each Party shall forever indemnify and hold
harmless the other Party and its employees, agents, managers and members against
and from any and all claims, damage, injury, actions, liability, costs and
expenses, including, without limitation, fees and disbursements of counsel
incurred (through all levels of appeal) by the other Party in any action or
proceeding between the Parties or between either Party and any third party or
otherwise, arising out of or in any way related to the other Party’s negligent
or intentional acts or omissions or any failure to perform any obligation
undertaken or any covenant, or any false or misleading misrepresentation or
warranty, made by the other Party under this Agreement. This indemnification
shall survive any termination or expiration of this Agreement.

 

10.         COUNTERPARTS. This Agreement may be executed in any number of
duplicate originals or counterparts by the Parties, each of such duplicate
originals or counterparts shall be deemed to be an original and all taken
together shall constitute but one and the same instrument. Facsimile and
electronic (PDF) copies shall be valid and binding and have the same force and
effect as originals.

 

11.          ENTIRE AGREEMENT. This Agreement contains the complete, full and
exclusive understanding of the Parties with respect to Consultant’s provision of
the Services hereunder, and this Agreement supersedes any and all other oral or
written agreements between

 

 5 



 

the Parties hereto with respect to this subject matter. No representation,
promise or inducement that is not included in this Agreement shall be binding
upon the Parties.

 

12.         AMENDMENTS. Any amendments, additions or supplements to this
Agreement shall be effective and binding on the Parties only if in writing,
signed by all of the Parties.

 

13.         NO THIRD-PARTY BENEFICIARIES. This Agreement is for the benefit of
the parties hereto, and is not entered into for the benefit of any other person
or entity.

 

14.         WAIVERS. The waiver by any Party of a breach of any provision of
this Agreement shall not operate as, or be construed to be, a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of any Party to insist upon strict adherence to any term
of this Agreement shall not constitute a waiver by such Party to require, at
some subsequent time, strict adherence to such term. Any waiver must be in
writing and signed by the person or Party against whom charged.

 

15.         HEADINGS. The headings in this Agreement are solely for convenience
or reference and shall be given no effect in the construction or interpretation
of this Agreement.

 

16.         GENDER AND NUMBER. Whenever the context requires, the gender of all
words shall include the masculine, feminine and neuter, and the number of all
words shall include the singular and the plural.

 

17.         AUTHORITY TO CONTRACT. Each Party represents and warrants that said
Party is authorized to enter into this Agreement and to be bound by its terms.
Brauser and Consultant represent to Company that execution of this Agreement and
providing Services thereunder shall not constitute a breach of any other
agreement.

 

18.         FURTHER ASSURANCES. Each Party agrees to execute and deliver any and
all such other and additional instruments and documents and do any and all such
other acts and things as may be necessary or expedient to effectuate this
Agreement fully and to carry out the relationship contemplated hereunder.

 

19.         SUBMISSION TO JURISDICTION. Each of the parties irrevocably and
unconditionally: (i) agrees that any suit, action or other legal or equitable
proceeding arising out of, or relating to, this Agreement shall be brought in
the State or Federal Courts of appropriate jurisdiction located in Broward
County, Florida; (ii) consents to the jurisdiction of each such court in any
such suit, action or proceeding; and (iii) waives any objection that it may have
to the laying of venue of any such suit, action or proceeding in any of such
courts.

 

20.         REMEDIES CUMULATIVE. The rights and remedies given in this Agreement
to Company shall be deemed cumulative, and the exercise of one of such remedies
shall not operate to bar the exercise of any other rights and remedies reserved
to Company under the provisions of this Agreement or given to Company by law.

 

 6 



 

21.         CONSTRUCTION. This Agreement shall be interpreted without regard to
any presumption, or rule requiring construction against the Party causing this
Agreement to be drafted.

 

22.         WAIVER OF JURY TRIAL. THE PARTIES HERETO INTENTIONALLY, KNOWINGLY
AND VOLUNTARILY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN CONNECTION WITH
OR PURSUANT TO ANY DISPUTE AMONG THE PARTIES RELATED TO OR ARISING FROM THIS
AGREEMENT.

 

23.         ASSIGNMENT. Consultant may not assign this Agreement. The Company
may only assign this Agreement upon the sale of substantially all of its assets;
provided, however, if the assignee does not expressly assume all of the
oblations of the Company hereunder in writing, such assignment will be deemed a
termination of this Agreement “without Cause” pursuant to Section 6.2 and will
result in the required payments to Consultant pursuant to Section 6.3.

 

[Signature Page Follows]

 

 7 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date set forth above.

 

  CONSULTANT:       GAB MANAGEMENT GROUP, INC.         By: /s/ Gregory Brauser  
Name: Gregory Brauser   Title: President         /s/ Gregory Brauser   Gregory
Brauser         Date: August 11, 2016         COMPANY:       Vapor Corp.        
By: /s/ Jeffrey Holman     Jeffrey Holman     Chief Executive Officer        
Date: August 11, 2016

 

 8 



 

Exhibit A

 

Schedule of Services

 

Reports to:       Board of Directors

 

Responsibilities will be to consult with the Company with regards to potential
retail acquisitions and advise on their ongoing retail strategies, analyze
potential diversification opportunities, provide guidance to the Company with
their manufacturing business in China as well as providing general advice and
market awareness.

 

 



 

Exhibit B

 

Schedule of Compensation and Reimbursements

 

Company shall pay Consultant pursuant to the following schedule of compensation:

 

1.Company shall pay to Consultant a one-time “Engagement Fee” in the amount of
fifty thousand dollars ($50,000), which Engagement Fee shall be due and payable
to Consultant upon execution of this Agreement.

 

2.Company shall pay to Consultant ten thousand dollars ($10,000) per month by
the 10th of each subsequent month.

 

3.Company shall reimburse all reasonable airfare, other transportation, lodging,
meals and related expenses of Consultant incurred in relation to his delivery of
the Services.

 

All payments shall be wired to the Consultant at the following coordinates:

 

GAB Management Group, Inc.

*************

ABA ************

A/C # ***********

  

 

 

 

